Citation Nr: 1001796	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  05-37 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for history of stress reactions, feet and 
legs, claimed as bilateral lower extremity pain, has been 
received.  

2.  Entitlement to service connection for a left knee 
disability.  

3.  Entitlement to service connection for a bilateral hip and 
femur disability.

4.  Entitlement to an initial rating in excess of 10 percent 
for chondromalacia patella with internal derangement of the 
right knee.  

5.  Entitlement to an initial rating in excess of 10 percent 
for bilateral plantar fasciitis.  




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1991 to January 
1994.  She had additional service in the Army National Guard 
from January 1994 to July 2003.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from April and June 2005 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.  In the April 
2005 rating decision, the RO, in pertinent part, found that 
new and material evidence had not been submitted to reopen 
the claim for service connection for history of stress 
reaction feet and legs (claimed as bilateral lower extremity 
pain), denied service connection for a bilateral hip and 
femur condition and a left knee condition, and granted 
service connection and assigned an initial noncompensable (0 
percent) rating for internal derangement of the right knee, 
effective July 26, 2004.  In the June 2005 rating decision, 
the RO granted service connection and assigned an initial 10 
percent rating for plantar fasciitis, effective July 26, 
2004.  

Because the Veteran has disagreed with the initial ratings 
assigned following the grants of service connection for 
internal derangement of the right knee and bilateral plantar 
fasciitis, the Board has characterized these issues on appeal 
in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).

In an August 2005 rating decision, the RO granted an initial 
10 percent rating for chondromalacia patella with internal 
derangement of the right knee.  Despite the higher initial 
rating established for the right knee disability, the Veteran 
has not been awarded the highest possible rating.  As a 
result, she is presumed to be seeking the maximum possible 
benefit and her claim remains in appellate status.  A.B. v. 
Brown 6 Vet. App. 35 (1993).

In regard to the request to reopen the claim for service 
connection for history of stress reactions of the feet and 
legs, the Board has considered the decision of the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) in Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008).  
In that decision, the Federal Circuit held that a claim for 
one diagnosed disease or injury cannot be prejudiced by a 
prior claim for a different diagnosed disease or injury.  
Rather, the two claims must be considered independently.  See 
Ephraim v. Brown, 82 F. 3d 399 (Fed. Cir. 1996).  In this 
case, the Veteran was previously denied service connection 
for stress reactions of the feet and legs on the basis that, 
while the Veteran complained of pain in her feet and legs 
since 1991, there was no current evidence of chronic residual 
disability.  In July 2004, the Veteran filed a request to 
reopen her claim for bilateral lower extremity pain.  
Accordingly, the Veteran is not seeking service connection 
for a different diagnosed disease or injury, and new and 
material evidence is required to reopen the claim. 

The Board notes that, in her November 2005 substantive appeal 
regarding the claims for service connection for a left knee 
disability, service connection for a bilateral hip and femur 
disability, and a higher initial rating for chondromalacia 
patella with internal derangement of the right knee, the 
Veteran requested a hearing before a Veterans Law Judge in 
Washington, DC.  In her August 2008 substantive appeal, 
regarding the request to reopen a claim for service 
connection for history of stress reactions, feet and legs, 
and the claim for a higher initial rating for bilateral 
plantar fasciitis, the Veteran indicated that she did not 
want a Board hearing.  In December 2009, the Veteran's 
representative clarified that, in regard to a hearing 
request, the more recent substantive appeal superseded the 
prior substantive appeal.  As such, the Board finds no 
outstanding hearing requests of record.   

The Board's decision regarding the claim for an initial 
rating in excess of 10 percent for bilateral plantar 
fasciitis is set forth below.  The remaining issues on appeal 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

As a final preliminary matter, the Board points out that, in 
January 2008, the Veteran filed a claim for service 
connection for fibromyalgia, anxiety disorder, a cervical 
spine disability, a left shoulder disability, and depression.  
In February 2008, she filed a claim for a total disability 
rating based on individual unemployability due to service-
connected disabilities (TDIU).  While the RO informed the 
Veteran by letter in April 2008 that it was processing these 
claims, they have not yet been adjudicated.  As such, these 
matters are referred to the RO for appropriate action.  
Significantly, the Board points out that the record suggests 
that the Veteran's complaints regarding her lower 
extremities, including the hips and femurs, may be related to 
fibromyalgia.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  Bilateral plantar fasciitis is manifested by complaints 
of pain, with no evidence of symptoms more nearly 
approximating moderately severe foot injury.  



CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
bilateral plantar fasciitis are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic 
Codes 5020, 5284 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (Court) have been fulfilled.  In 
this case, the Veteran's claim for service connection for 
plantar fasciitis was received in July 2004.  Thereafter, she 
was notified of the general provisions of the VCAA by the RO 
in correspondence dated in September 2004.  This letter 
notified the Veteran of VA's responsibilities in obtaining 
information to assist her in completing her claims, 
identified the Veteran's duties in obtaining information and 
evidence to substantiate her claims, and provided other 
pertinent information regarding the VCAA.  Thereafter, the 
claim was reviewed and the RO issued the June 2005 rating 
decision.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

The Board notes that the claim for a higher initial rating 
for bilateral plantar fasciitis is a downstream issue, which 
was initiated by a notice of disagreement.  The Court has 
held that, as in this case, once a notice of disagreement 
from a decision establishing service connection and assigning 
the rating and effective date has been filed the notice 
requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to 
the further communications with the appellant, including as 
to what "evidence [is] necessary to establish a more 
favorable decision with respect to downstream elements...."  
Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Hence, there 
is no duty to provide additional notice in this case.  

During the pendency of the appeal, the Court, in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), has 
held that the VCAA notice requirements apply to all elements 
of a claim.  Notice as to this matter was provided in March 
2006.  

The Veteran has been made aware of the information and 
evidence necessary to substantiate her claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist her in obtaining evidence necessary to 
substantiate her claim during the course of this appeal.  VA 
and private treatment records have been obtained and 
associated with the claims file.  The Veteran has also been 
provided with VA examinations to evaluate her bilateral 
plantar fasciitis.  

The Board acknowledges that the claims remaining on appeal 
are being remanded, in part, to obtain records of treatment 
from Seymour Johnson Air Force Base (AFB).  During a July 
2008 VA examination to evaluate plantar fasciitis, the 
Veteran reported that she did not receive specific treatment 
for her feet.  The Veteran's own statement, thus, reflects 
that any outstanding records of treatment from that AFB are 
not pertinent to the claim herein decided.  As such, a remand 
to obtain these records would impose unnecessary additional 
burdens on adjudication resources, with no benefit flowing to 
the Veteran, and is, thus, unnecessary.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not been requested or obtained.  
The Veteran has been notified of the evidence and information 
necessary to substantiate her claim, and she has been 
notified of VA's efforts to assist her.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating her claim.

Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, where, as here, the question for consideration is 
entitlement to a higher initial rating since the grant of 
service connection, evaluation of the medical evidence since 
the grant of service connection to consider the 
appropriateness of "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts 
found) is required.  Fenderson, 12 Vet. App. at 126.
 
The following rating criteria are applicable in evaluating 
the Veteran's bilateral plantar fasciitis.

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009)

502
0
Synovit
is.
Rate on limitation of motion of affected parts, as arthritis, 
degenerative.  
38 C.F.R. § 4.71a, Diagnostic Code 5020 (2009).  

528
4
Foot injuries, other:

Severe
30

Moderately severe
20

Moderate
10
Note: With actual loss of use of the foot, rate 40 percent.
38 C.F.R. § 4.71a, Diagnostic Code 5284 (2009).   

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
during flare-ups, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered 
in conjunction with the Diagnostic Codes predicated on 
limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 
(1996).  

Factual Background and Analysis

As noted above, in the June 2005 rating decision, the RO 
granted service connection and assigned an initial 10 percent 
rating for bilateral plantar fasciitis, effective July 26, 
2004.  

The Veteran underwent VA examination to evaluate plantar 
fasciitis in June 2005.  She described constant, aching pain, 
which was aggravated by standing or walking.  She reported 
that she could only walk for about 30 minutes before having 
to find a place to sit down and rest because of the pain and 
indicated that her ability to stand was about the same.  She 
added that she was unable to wear high heels higher than 
about an inch and a half because of increased pain in the 
forefoot.  While she stated that her feet would swell up at 
the end of the day, she denied locking or giving way.  She 
indicated that she had some soreness on palpation of the 
feet, and the first couple of steps after she had not been 
weight bearing for a while were very, very painful, after 
which her feet became slightly less painful, but then became 
increasingly painful with increased walking.  In regard to 
treatment, she stated that she took medication and used 
inserts in her shoes.  She added that she used a cane for 
walking because of problems with her knees, which also helped 
to alleviate pain in her feet.  She denied flare-ups, 
reporting that her condition was pretty much the same all the 
time.  In describing the effect on her occupation and daily 
activities, the Veteran stated that she was a full time 
student and that her major problem was walking around campus.

On examination, the feet were normal in appearance, with no 
redness or swelling.  There was tenderness across the entire 
plantar surface of both feet, along the medial aspect of both 
feet up to the ankle joints, and across the top of the arch 
of the foot on the dorsal surface.  The Veteran complained 
with pain on any motion of the toes or the feet, as well as 
on motion of the ankle, particularly dorsiflexion.  There was 
no change in the evaluation with repetitive motion.  There 
was no edema, instability, weakness, calloses, skin 
breakdown, or abnormal shoe pattern indicating abnormal 
weight bearing.  There was no evidence of flatfoot, hallux 
valgus, hammertoes, or high arch or other foot deformities.  
In regard to gait and functional limitations on standing and 
walking, the examiner stated that gait was slow and 
deliberate, but no obvious limitation was noted.  The 
diagnosis was bilateral plantar fasciitis with residuals.  

Records of private treatment reflect that, in May 2005, the 
Veteran complained of bilateral plantar fasciitis and stated 
that she had restless sleep due to leg, knee, and feet pain.  
The pertinent assessment was bilateral plantar fasciitis.  In 
April 2007, during treatment for a fall down a flight of 
stairs, the Veteran had full range of motion of the ankle, 
with mild subjective decreased sensation in the right foot. 

Plantar fasciitis was most recently evaluated during VA 
examination in July 2008.  The Veteran stated that she 
developed plantar fasciitis during basic training, and she 
continued to have foot swelling and intermittent pain.  She 
added that her feet were very sensitive to touch.  She 
indicated that she was able to do activities of daily living 
most days, but her spouse assisted her with hair washing on 
bad days.  She described intermittent pain in the plantar 
surface of the foot from the arch to the forefoot with weight 
bearing.  She reported that she had swelling, but denied 
heat, redness, stiffness, fatigability, weakness, or lack of 
endurance.  She described daily moderate flare-ups of plantar 
fasciitis, lasting for minutes, with no loss of motion.  In 
describing functional limitations, she stated that she was 
able to stand and walk for up to 30 minutes, although she got 
a wheel chair for anticipated extended activities.  She added 
that she used bilateral arch supports with fair efficacy.  

On examination, gait was normal but slow and there was no 
evidence of abnormal weight bearing.  The Veteran complained 
of pain with motion of any of the toes, bilaterally, and 
there was pain in the plantar surface of each foot, from arch 
to forefoot.  There was no objective evidence of swelling, 
instability, or weakness, and there was no pain on 
manipulation of either foot.  There was no malunion or 
nonunion of the tarsal or metatarsal bones, flatfoot, 
forefoot malalignment, midfoot malalignment, pronation, or 
muscle atrophy.  The examiner noted that a March 1992 X-ray 
revealed normal bilateral feet.  The diagnosis was bilateral 
plantar fasciitis.  

Collectively, the aforementioned evidence reflects that the 
medical evidence provides no basis for assignment of more 
than a 10 percent rating for bilateral plantar fasciitis.  
The Board notes that the RO initially assigned a 10 percent 
rating for bilateral plantar fasciitis pursuant to Diagnostic 
Code 5020, based on painful or limited motion.  

While Diagnostic Code 5284 provides for a rating in excess of 
10 percent, the medical evidence does not reflect that 
bilateral plantar fasciitis has been worse than moderate 
since the effective date of the grant of service connection.  
In this regard, while there was tenderness of the feet on 
examination in June 2005, and the Veteran complained of pain 
on any motion of the toes or feet, there was no edema, 
instability, or evidence of abnormal weight bearing and the 
examiner commented that no obvious limitation on standing or 
walking was noted.  On the most recent VA examination, the 
Veteran described only intermittent foot pain, and added that 
she was able to independently perform activities of daily 
living most days.  Despite her description of intermittent 
pain, there was no pain on manipulation of either foot on 
examination.  There also was no evidence of instability or 
abnormal weight bearing on examination, and gait was normal.  
During both examinations there was no objective evidence of 
swelling.  Further, the Veteran reported during both 
examinations that she was able to walk for about 30 minutes 
before having to stop and rest.  Moreover, during private 
treatment in April 2007, the physician noted that the Veteran 
had full range of motion of the ankle with only mild 
subjective decreased sensation in the right foot.  Based on 
the foregoing, the Board finds that bilateral plantar 
fasciitis does not more nearly approximate moderately severe 
foot injury, and a higher rating pursuant to Diagnostic Code 
5284 is not warranted.  

The Board has considered 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca v. Brown, 8 Vet. App. 202 (1995), along with the 
Veteran's subjective complaints of foot pain. However, while 
the Veteran complained of pain on range of motion on VA 
examination in June 2005, there was no change in the 
evaluation with repetitive motion.  Further, the Veteran 
denied flare-ups, stating that her condition was pretty much 
the same all the time.  During the most recent VA 
examination, the Veteran herself denied fatigability, 
weakness, or lack of endurance, and described only moderate 
flare-ups of plantar fasciitis, lasting for only minutes, 
with no loss of motion.  As such, bilateral plantar fasciitis 
does not more nearly approximate the criteria for any higher 
rating than that assigned.

Further, there is no medical evidence of flatfoot, claw foot, 
or malunion or nonunion of the tarsal or metatarsal bones.  
As such, a higher rating under any of the diagnostic codes 
evaluating these disabilities is not warranted.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5278, 5283 (2009).  

The above determinations are based upon consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that, at any point 
since the effective date of the grant of service connection, 
bilateral plantar fasciitis has reflected so exceptional or 
so unusual a disability picture as to warrant the assignment 
of any higher evaluation on an extra-schedular  basis.  See 
38 C.F.R. § 3.321(b).  In this regard, bilateral plantar 
fasciitis has not objectively been shown to markedly 
interfere with employment, rather, in her VA Form 21-8940 
(Veteran's Application for Increased Compensation Based on 
Unemployability), the Veteran reported that she was not 
working due to fibromyalgia.  There is also no objective 
evidence that the disability has warranted frequent periods 
of hospitalization, or that the disability has otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of evidence of any of the factors 
outlined above, the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) have not been met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

For all the foregoing reasons, there is no basis for staged 
rating of bilateral plantar fasciitis, pursuant to Fenderson, 
and the claim for higher rating must be denied.  In reaching 
these conclusions, the Board has considered the applicability 
of the benefit-of-the doubt doctrine; however, as the 
preponderance of the evidence is against assignment of any 
higher rating, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
bilateral plantar fasciitis is denied.  


REMAND

The Board's review of the claims file reveals that further 
action on the claims remaining on appeal is warranted.  

As an initial matter, the Board notes that the RO issued a 
statement of the case regarding the claims for service 
connection for a left knee disability, service connection for 
a bilateral hip and femur disability, and entitlement to a 
higher rating for chondromalacia patella with internal 
derangement of the right knee in August 2005.  Subsequently, 
numerous pertinent medical records have been associated with 
the claims file.  No subsequent supplemental statement of the 
case regarding these issues has been furnished to the 
Veteran.  Under these circumstances, a remand of these claims 
for issuance of a supplemental statement of the case 
reflecting consideration of the evidence added to the claims 
file since August 2005, is warranted.  See 38 C.F.R. §§ 
19.31, 19.37 (2009).

Further, the Board notes that, in April 2008, the Veteran 
submitted a statement regarding her medical treatment, in 
which she stated that she had been treated at Thomas Koritz 
Clinic, Seymour AFB, from November 2001 to the present, for 
her current health issues.  She added that her primary care 
provider was at this facility.  While records of treatment 
dated from December 2001 to August 2007 from this facility 
have been associated with the claims file, the Veteran's 
correspondence suggests that additional records of treatment 
may be available.  Hence, the AMC/RO should obtain any 
outstanding records of pertinent treatment from Seymour 
Johnson AFB, following the current procedures prescribed in 
38 C.F.R. § 3.159(c) as regards requests for records from 
Federal facilities.

In her April 2008 statement, the Veteran also stated that 
physicians at Kinston Orthopedic had treated her for right 
knee pain and buckling from September 2002 to the present.  
While records of treatment from this facility dated from 
August 2002 to January 2007 have been associated with the 
claims file, her statement reflects that additional pertinent 
treatment records may be available.  Similarly, in the same 
correspondence, the Veteran stated that Dr. W. at Physicians 
East examined her in October 2006 and confirmed the diagnosis 
of fibromyalgia and explained that she had bursitis in her 
hips and snapping tensor fasciae latae.  While records of 
treatment dated in December 2006 from this facility have been 
associated with the claims file, the April 2008 statement 
indicates that additional pertinent treatment records may be 
available.  VA also has a duty to obtain relevant records of 
treatment reported by private physicians.  Massey v. Brown, 7 
Vet. App. 204 (1994).  

Finally, in regard to the claim for an initial rating in 
excess of 10 percent for the chondromalacia patella with 
internal derangement of the right knee, the Board notes that 
the Veteran last underwent VA examination to evaluate her 
right knee in March 2005.  She denied episodes of dislocation 
or subluxation.  Examination of the right knee during 
treatment in February 2007 revealed medial instability.  The 
Veteran underwent right knee arthroscopies in May 2006, 
August 2007, and April 2008.  During her most recent surgery, 
in April 2008, partial medial meniscectomy was performed.  To 
ensure that the record reflects the current severity of the 
right knee disability, the Board finds that a more 
contemporaneous examination, responsive to the pertinent 
rating criteria, is needed to properly evaluate this 
disability.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See 
also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has 
a duty to provide the veteran with a thorough and 
contemporaneous medical examination) and Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (an examination too remote for 
rating purposes cannot be considered contemporaneous). 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA who 
treated her for any of the disabilities 
remaining on appeal.  Of particular 
interest are records from Seymour Johnson 
AFB (since August 2007), Kinston 
Orthopedic (since January 2007), and 
Physicians East (dated in October 2006).  
After the Veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran and 
her representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review. 

2.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the 
Veteran should be scheduled for a VA 
joints examination, to evaluate the right 
knee disability, at a VA medical 
facility.  All indicated tests and 
studies are to be performed, and a 
comprehensive history is to be obtained.  
Prior to the examination, the claims 
folder and a copy of this remand must be 
made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
physician.  The examiner should set forth 
all examination findings, along with a 
complete rationale for any conclusions 
reached.  

The Joints examination must be conducted 
following the protocol in VA's Disability 
Examination Worksheet Joints (Shoulder, 
Elbow, Wrist, Hip, Knee, and Ankle) 
Examination (revised on December 9, 
2009).  The examination must respond to 
the instructions contained therein.  

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on her claim.

4.  After ensuring that the development 
is complete, re-adjudicate the claims 
remaining on appeal.  If not fully 
granted, issue a supplemental statement 
of the case before returning the claims 
to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


